TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00203-CV







Bank of America National Trust & Savings Association, Appellant



v.



PMH Enterprises, Inc., Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY


NO. 227,905, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING







PER CURIAM



	Bank of America National Trust & Savings Association sought to appeal by writ of error
a November 28, 1995 default judgment.  By joint agreement, the parties ask this Court to reverse the trial
court judgment and remand to the trial court.

	We grant the joint motion, reverse the trial-court judgment, and remand the cause to the
trial court to effectuate the parties' agreement.  Tex. R. App. P. 59(a)(1)(A); Dunn v. Canadian Oil &
Gas Servs., 908 S.W.2d 323 (Tex. App.--El Paso 1995, no writ).


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Judgment Reversed and Cause Remanded on Joint Motion


Filed:   January 9, 1997


Do Not Publish